PER CURIAM.
We have before us a ease involving the refund of federal income tax to Appellee as the surviving spouse of Martha S. Bre-chler. We affirm all issues raised in this appeal, except one. We reverse and remand to the trial court to conduct an evi-dentiary hearing to determine the appropriate amount of interim attorney’s fees for non-litigation services due to Appellee, as personal representative, pursuant to the factors contained in section 733.6171, Florida Statutes (2001).
AFFIRMED in part; REVERSED in part, and REMANDED.
ERVIN and BOOTH, JJ., and SMITH, LARRY G., Senior Judge, concur.